Opinion ey
Judge Pryor:
While the testimony in this case conduces to show that Mrs. Herferth by her own labor aided in accumulating the money that was invested in the land, there is no averment of any agreement between herself and husband by which she was to be invested with title, and the mere fact that her money or a part of it entered into the purchase can give her no equity as against the claim of creditors.
The question made as to the right of homestead is one of more difficulty. The appellants lived on the land for nearly five years after the purchase, and the wife, having several children, one of whom, she desired to learn a trade, rented out the farm for two or three years and removed to Newport with the intention, as she says, of returning as soon as her son learned a trade,'which would take him two years. She had purchased no property in town, and from the proof seems to have been in no condition to do so; and while there is some proof as to the statements of the wife that she did not intend to return but wanted to sell, we are not inclined to think that this should affect the rights of the husband in asserting such a claim, nor do we think the character of proof as to the purpose of Mi*s. Herferth by the appellee is sufficient to deprive her of the right if she alone could assert the claim.

E. W. Hawkins, A. W. Stossmeister, R. B. Hawkins, for appellant.


John S. Ducker, for appellee.

The judgment is therefore reversed with directions to allot her a homestead as against appellee’s claim.